United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, Darrington, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1836
Issued: June 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 13, 2009 appellant filed an appeal of the Office of Workers’ Compensation
Programs’ February 5, 2009 merit decision denying her occupational disease claim, and the
May 29, 2009 nonmerit decision denying her request for an oral hearing. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(e), the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant established that she sustained an injury in the
performance of duty; and (2) whether the Office properly denied appellant’s request for an oral
hearing as untimely.
FACTUAL HISTORY
On November 27, 2007 appellant, then a 43-year-old writer-editor, filed an occupational
disease claim (Form CA-2) alleging that she developed pain and spasms in her neck and back as

a result of sitting and working long hours at her computer.1 She first realized that her condition
was causally related to her employment on March 30, 2006.
In a November 27, 2007 statement, appellant noted that she experienced a severe muscle
spasm in her neck and right shoulder on a two-week work-related trip to Washington, DC in the
fall of 2007. She attributed her condition to lifting heavy luggage (two suitcases weighing 30
and 38 pounds respectively) on October 18 and 19, 2007, and to working at a “nonergonomically set up desk.” Appellant indicated that, when she sneezed on October 23, 2007,
she experienced a shooting pain between her shoulder blades and down her back. On
November 23, 2007 she fell on ice while walking in the front door of her normal duty station,
thereby exacerbating the pain in her shoulder, neck, arm and hand. Appellant also alleged that
the stress level caused by critical deadlines added to the muscular tension and caused severe
discomfort. She noted a prior neck injury due to a work-related motor vehicle accident,2 and that
her lower back sciatica had been ongoing for several years, first noticed following a fall while
hiking.
Appellant submitted notes from Dr. Gary Schillhammer, Board-certified in the field of
family medicine, dated January 23, 1998 through April 16, 2006. Dr. Schillhammer’s notes
reflect that appellant sustained injuries to her shoulder and back as a result of a January 30, 1998
motor vehicle accident and that she had flare-ups approximately once a year. On April 16, 2006
appellant reported that she had recently experienced increased back pain, which radiated across
her shoulders, due to her constant seated position at work. Dr. Schillhammer diagnosed lumbar
strain.
On February 14, 2008 appellant stated that she had been diagnosed with herniated,
bulging discs, tendinitis and bursitis in her right shoulder. She alleged that her job duties, which
required her to work seven to eight hours per day on a keyboard and mouse, exacerbated the pain
in her neck and shoulders into her hands and arms.
In a decision dated March 10, 2008, the Office denied appellant’s claim on the grounds
that the medical evidence did not establish that the claimed medical conditions were causally
related to the accepted work events. It accepted that appellant worked extensive hours while
sitting and using the computer, but found that the record did not contain a well-rationalized
medical opinion explaining how an injury resulted from her work duties.
On March 20, 2008 appellant requested an oral hearing. In a March 23, 2008 report,
Dr. Schillhammer noted appellant’s complaints of constant neck and right shoulder pain
beginning in October 2007, which she originally attributed to carrying luggage on a work-related
trip. The pain became worse after working at the computer for two to three hours and extreme
after seven hours. Physical examination revealed laxity and tenderness at the neck and shoulder.
A magnetic resonance imaging (MRI) scan of the shoulder showed bursitis and tendinosis. An
1

The record also contains a notice of traumatic injury, dated April 26, 2006, alleging that appellant injured her
neck and sciatic nerve on March 30, 2006 due to repeated long hours and work at her computer. The form was not
received by the Office until January 28, 2008. The Office combined the claims and developed them under File
No. xxxxxx881.
2

Appellant’s March 23, 1998 traumatic injury claim (File No. xxxxxx422) was accepted for cervical strain.

2

MRI scan of the neck showed mild to moderate degenerative changes, including a small
herniation at C4-5 and a moderate herniation at C5-6, with moderate narrowing.3
At the August 7, 2008 hearing, appellant reiterated her claim that her neck and shoulder
conditions were due to her prolonged sitting and keyboarding activities. She stated that her
conditions were not caused by a specific traumatic event.
In an August 6, 2008 report, Dr. Schillhammer stated that he had treated appellant for a
variety of musculoskeletal problems for over 20 years. In October 2007, appellant injured her
right neck and shoulder while on a business trip to Washington, DC. MRI scans demonstrated
acute tendinosis and bursitis of the right shoulder as well as a type II accordion. A neck MRI
scan demonstrated facet arthritis as well as chronic disc herniation. Dr. Schillhammer stated that
shoulder muscle tension, created by holding arms extended, or neck muscle tension could
certainly explain the aggravation of her underlying arthritis and tendinitis. He opined that
prolonged time spent keyboarding at a computer workstation had aggravated the condition in her
neck and right shoulder, with recurring bouts of pain and spasm and palpable inflammation of
her neck and shoulder.
By decision dated October 8, 2008, the Office hearing representative vacated the
March 10, 2008 decision. He found that Dr. Schillhammer generally supported that appellant’s
claimed injury was caused by the accepted employment incidents. The case was remanded for
further development of the medical evidence.
On remand, the Office referred appellant to Dr. Paul H. Reiss, a Board-certified
orthopedic surgeon, together with a statement of accepted facts, for an opinion as to whether she
had a diagnosed condition causally related to the accepted work-related events.4 In a report
dated December 19, 2008, Dr. Reiss diagnosed degenerative disc disease of the cervical spine
with right C6 radiculopathy, which he stated represented a “worsening of the previous condition
noted on the MRI scan of June 22, 1996.” He found that appellant’s current condition was due to
the natural aging of the cervical spine and was unrelated, on a more-probable-than-not basis, to
using a computer, which did not provide an occupational risk for worsening of degenerative disc
disease of the cervical spine over and above the activities of daily living. Dr. Reiss also opined
that the minimal impingement of the right shoulder was not due to a specific traumatic injury or
to keyboarding, as working on a keyboard was not an occupational risk for impingement of the
shoulder. Rather, he concluded that the condition was due to age-related changes and that the
majority of appellant’s symptoms were coming from the cervical spine, specifically, the right C6
radiculopathy.
Dr. Reiss opined that appellant’s documented multiple musculoskeletal
conditions were not related to the use of keyboarding or the alleged 2007 injury.

3

The record contains copies of notes from Dr. Schillhammer from February 24, 1998 through February 22, 2008;
reports of MRI scans of the cervical spine dated June 24, 1998 and November 15 and December 18, 2007; and a
listing of visits to Dr. Schillhammer for the period April 25, 1995 to June 14, 2007.
4

The Office’s November 10, 2008 statement of accepted facts reflected that appellant sat at and used a computer
7 to 8 hours per day, 5 days per week, and sometimes used the computer up to 16 hours per day to meet deadlines.

3

By decision dated February 5, 2009, the Office denied appellant’s claim based on
Dr. Reiss’ December 19, 2008 report, which established that appellant had no work-related
condition that could be causally related to the accepted employment activities.
On April 16, 2009 appellant requested an oral hearing.
By decision dated May 29, 2009, an Office hearing representative denied appellant’s
request for an oral hearing as untimely.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act5 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.6 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.8
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician (known as

5

5 U.S.C. §§ 8101-8193.

6

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

Victor J. Woodhams, 41 ECAB 345 (1989).

8

Id.

4

a referee physician or impartial medical specialist) who shall make an examination.9 A
difference in medical opinion sufficient to be considered a conflict occurs when two reports of
virtually equal weight and rationale reach opposing conclusions.10
ANALYSIS
The Board finds this case is not in posture for decision due to a conflict in medical
opinion between Dr. Schillhammer, appellant’s treating physician, and Dr. Reiss, the second
opinion physician, as to whether her claimed conditions are related to her accepted employment
activities.
Dr. Schillhammer opined that appellant’s neck and shoulder condition was causally
related to the identified work activities. On March 23, 2008 he noted appellant’s complaints of
constant neck and right shoulder pain beginning in October 2007, which was reportedly worse
after working at the computer for two to three hours and extreme after seven hours.
Dr. Schillhammer provided examination findings, which revealed laxity and tenderness at the
neck and shoulder. An MRI scan of the shoulder showed bursitis and tendinosis. An MRI scan
of the neck showed mild to moderate degenerative changes, including a small herniation at C4-5
and a moderate herniation at C5-6, with moderate narrowing.
On August 6, 2008
Dr. Schillhammer noted that he had treated appellant for a variety of musculoskeletal problems
for over 20 years and stated that shoulder muscle tension, created by holding arms extended, or
neck muscle tension could certainly explain the aggravation of her underlying arthritis and
tendinitis. He opined that prolonged time spent keyboarding at a computer workstation had
aggravated appellant’s neck and right shoulder conditions, causing recurring bouts of pain and
spasm and palpable inflammation of her neck and shoulder.
Dr. Reiss opined that appellant’s degenerative disc disease with right C6 radiculopathy
and her minimal shoulder impingement were not employment related, but rather were due to agerelated changes. He stated that her condition was unrelated, on a more-probable-than-not basis,
to using a computer, which did not provide an occupational risk for the worsening of
degenerative disc disease of the cervical spine or for shoulder impingement.
The Board finds that there is a conflict in the medical opinion evidence between
appellant’s treating physician and the Office’s second opinion examiner. Dr. Schillhammer
stated that appellant’s neck and shoulder conditions were causally related to her computer duties
and prolonged sitting at work. Dr. Reiss found that her symptoms were due to age-related
changes, rather than to employment activities. The opinions of both physicians are of virtually
equal weight and rationale but reach opposing conclusions.11 The case will be remanded to the
Office for further development in order to resolve the conflict.12 Following such development as
deemed necessary, the Office shall issue an appropriate decision in the case.
9

5 U.S.C. § 8123(a). See also R.H., 59 ECAB ___ (Docket No. 07-2124, issued March 7, 2008).

10

See 20 C.F.R. § 10.321(b). See also James P. Roberts, 31 ECAB 1010 (1980).

11

See 20 C.F.R. § 10.321(b). See James P. Roberts, supra note 10.

12

5 U.S.C. § 8123(a).

5

CONCLUSION
The Board finds that the case is not in posture for decision due to a conflict in medical
opinion.13
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 5, 2009 is set aside and remanded for further action
consistent with this decision.
Issued: June 9, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

In light of the Board’s ruling on the first issue, the second issue is moot.

6

